Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 1 of 22




                    EXHIBIT 12
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 2 of 22


                                                                             Page 1
              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF FLORIDA
              -----------------------------------------X
              IRA KLEINMAN, AS THE PERSONAL
              REPRESENTATIVE OF THE ESTATE OF
              DAVID KLEINMAN, AND W&K INFO DEFENSE
              RESEARCH, LLC,
                                     Plaintiffs,
                           -against-                            Index No.:
                                                             9:18-CV-80176
              CRAIG WRIGHT,
                                     Defendant.
              -----------------------------------------X



                                                    55 Hudson Yards
                                                    New York, New York
                                                    July 24, 2019
                                                    1:00 P.M.


                     EXAMINATION BEFORE TRIAL of JONATHAN WARREN, a
              Non-Party Witness herein, taken by the attorney for
              the respective parties, pursuant to Notice, held at
              the above-stated time and place, before Melissa
              Leonetti, RPR, a Notary Public of the State of New
              York.


                                           - - - -
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 3 of 22


                                                                              Page 22
         1    difference between how code was versus how code is
         2    as a result of the diff, and this diff shows when I
         3    added version 4 addresses.
         4           Q.     Can you say -- after reviewing this
         5    document, can you say with confidence that version 4
         6    addresses were not available before August 12, 2013?
         7           A.     Yes.
         8                  MR. KASS:     Objection to the form.
         9                  Jonathan, if you could just pause for a
        10           second after he asks the question so I just
        11           have time to state an objection, and then you
        12           can state your answer.
        13                  THE WITNESS:      Okay.
        14                  MR. KASS:     Thank you.
        15           Q.     I'm going to hand you a document that I
        16    will have marked as Plaintiff's Exhibit 7.
        17                  (Whereupon, an email was marked as
        18           Plaintiff's Exhibit 7 for identification, as
        19           of this date.)
        20           Q.     If you could turn to a page on the bottom
        21    that bears the Bates label ending with 56406.               I
        22    know it's hard to read, so I will represent to you
        23    that on the page towards the back that at the top
        24    says page 9 of 10 is a more legible version that
        25    does not bear the Bates stamp.           So you can use this
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 4 of 22


                                                                           Page 23
         1    one that has a more legible version.
         2           A.      Okay.
         3           Q.      Do you see the bottom message in this --
         4    in box -- in the "from" field?
         5           A.      Yes.
         6           Q.      It shows an address beginning with BM-2C?
         7           A.      Yes.
         8           Q.      And it also shows a received date of
         9    October 22, 2012?
        10           A.      Yes.
        11           Q.      What does that date tell you about the
        12    message?
        13           A.      It tells me that something has been
        14    faked.      Either the date has been faked or the
        15    screenshot has been faked.
        16           Q.      Why do you say that?
        17           A.      Because Bitmessage wasn't released at
        18    that time back in October of 2012.
        19           Q.      Do you have any doubt that the date shown
        20    here, October 22, 2012, is forged?
        21                   MR. KASS:    Objection to the form.
        22           Q.      You can answer.
        23           A.      Could you repeat the question.
        24           Q.      Do you have any doubt that the date
        25    reflected here, October 22, 2012, was forged?
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 5 of 22


                                                                           Page 24
         1                  MR. KASS:     Objection to the form.
         2           A.     No.
         3                  MR. KASS:     Lack of predicate.
         4           Q.     Could -- a version 4 address, if sent any
         5    time prior to August of 2013 when it was released,
         6    could the Bitmessage software have handled that
         7    address?
         8           A.     No.
         9           Q.     Would it have shown up in an inbox?
        10           A.     I don't know.      Almost definitely not, but
        11    I would have to check.
        12           Q.     I will take back that document.           Thank
        13    you.
        14                  I'm now going to hand you what I'll
        15    have marked as Plaintiff's 8.
        16                  (Whereupon, a Bitmessage was marked as
        17           Plaintiff's Exhibit 8 for identification, as
        18           of this date.)
        19           Q.     Again, I will represent to you that
        20    because the first page that bears the Bates number
        21    13147 may be hard to read that the second page is
        22    just a more legible version of the same document.
        23                  When someone creates a Bitmessage
        24    account, can they -- they can create their own
        25    account name?
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 6 of 22


                                                                           Page 25
         1                  MR. KASS:     Objection to the form.
         2           A.     They -- no.      The protocol doesn't include
         3    names at all.      If you add an entry to an address
         4    book as is shown on this piece of paper, that is
         5    entered by the person controlling your own client.
         6           Q.     Okay.    So if someone creates a Bitmessage
         7    -- someone has a Bitmessage address and they would
         8    like to assign a name to it, they can enter whatever
         9    name they would like?
        10                  MR. KASS:     Objection to the form.
        11           A.     Correct.
        12                  MS. McGOVERN:      Excuse me, Vel.       If you
        13           would like, we would like to just preserve
        14           all our objections with respect to the
        15           leading questions that the attorney is making
        16           with respect to this witness so we don't have
        17           to object to every single one.
        18                  If you would like to represent on the
        19           record the objections to the effect he's
        20           leading the witness are reflected for the
        21           record.
        22                  MR. FREEDMAN:      Just make them.
        23           Q.     Is it possible to assign a name to a
        24    public address that you do not own?
        25                  MR. KASS:     Objection to the form.
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 7 of 22


                                                                           Page 26
         1           A.     Yes.
         2           Q.     I will take back that document.           When you
         3    assign a name to a public address, would your client
         4    show that name regardless of who the address
         5    actually belongs to?
         6           A.     Yes.
         7           Q.     I'm going to hand you what will be marked
         8    as Plaintiff's 9.
         9                  (Whereupon, a Document was marked as
        10           Plaintiff's Exhibit 9 for identification, as
        11           of this date.)
        12           Q.     First I would like to direct your
        13    attention to the message that's displayed on the
        14    page bearing Bates number 0204.
        15                  What is the subject of the message
        16    that's displayed here?
        17           A.     Do you mean the one that's selected?
        18           Q.     Correct.
        19           A.     The trust process.
        20                  MR. KASS:     I object to the use of this
        21           document.     Mr. Warren's not on it, and I
        22           don't see how he has a basis to provide any
        23           testimony on it.
        24                  MR. FREEDMAN:      It's our position that
        25           he created the software that this message is
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 8 of 22


                                                                           Page 27
         1           being displayed at, so he has the ability to
         2           opine the authenticity of the message that
         3           predates the program's actual creation, but
         4           your objection is preserved.
         5                  MR. KASS:     Mr. Warren is not an expert
         6           witness.    He's a fact witness.        And that
         7           objection goes for all these other
         8           Bitmessages that have been presented and that
         9           will be presented during this deposition.
        10                  MS. McGOVERN:      Do you intend to have
        11           this witness opine as to the state of mind of
        12           messages between two individuals on a
        13           document that he is not on and he's not a
        14           recipient of and he's not the subject of?             Is
        15           that the intention?
        16                  MR. FREEDMAN:      Our intention is to get
        17           his testimony, his honest testimony.
        18           Q.     The message that's selected on this
        19    document, does it purport to be from Dave Kleinman?
        20                  MR. KASS:     I object to that.
        21                  MR. KEEFE:     Withdrawn.
        22           Q.     Who does this document indicate the
        23    message was sent by?
        24                  MR. KASS:     Objection.
        25           A.     The document indicates Dave Kleinman.
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 9 of 22


                                                                           Page 28
         1           Q.     And who does the document indicate the
         2    message was sent to?
         3                  MR. KASS:     Objection to the form.
         4           A.     The message indicates Craig S. Wright.
         5           Q.     And when does the document indicate the
         6    Bitmessage was received?
         7                  MR. KASS:     Objection to the form.
         8           A.     It indicates Tuesday, November 6, 2012.
         9           Q.     Would it have been possible for Craig
        10    Wright to receive a Bitmessage from Dave Kleinman on
        11    November 6, 2012?
        12                  MR. KASS:     Lack of predicate.
        13           Objection.
        14           A.     I don't see how it could be.
        15           Q.     Why is that?
        16           A.     Because the software was not publicly
        17    released at that time.
        18           Q.     When was the software publicly released?
        19           A.     November 19, 2012.
        20           Q.     Do you have any doubt that the date this
        21    document shows as the message being received is
        22    forged?
        23                  MR. KASS:     Objection to the form.        Lack
        24           of predicate.
        25           A.     No.
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 10 of
                                       22

                                                                          Page 29
         1          Q.     I will take the document back.
         2                 I'm going to hand you what I'll have
         3    marked as Plaintiff's 10.
         4                 (Whereupon, a deed was marked as
         5          Plaintiff's Exhibit 10 for identification, as
         6          of this date.)
         7          Q.     And I will also represent, as with some
         8    of the other documents I've shown you, that because
         9    some of the documents that bear Bates labels are
       10     hard to read that the second set here is a more
       11     legible printout of the documents that do not bear
       12     the Bates labels.
       13                  I would first like to draw your
       14     attention to the page bearing Bates number 23255.
       15     I believe in the legible version, that's the
       16     fourth page.
       17                  In the message that's selected has a
       18     arrow drawn next to it on this page.           Who does
       19     this message -- who does the document show that
       20     this message was sent from?
       21                  MR. KASS:     I raise all the same
       22           objections I raised before with that
       23           Bitmessage.
       24           A.     Craig S. Wright.
       25           Q.     And who does the document show the
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 11 of
                                       22

                                                                          Page 30
         1    Bitmessage was sent to?
         2                 MR. KASS:     Objection to the form.
         3            A.   Dave Kleinman.
         4            Q.   And on what date does the document show
         5    that this Bitmessage was sent?
         6                 MR. KASS:     Objection to the form.
         7            A.   Wednesday, November 7, 2012.
         8            Q.   Would it have been possible for Craig
         9    Wright to send Dave Kleinman a Bitmessage on
       10     November 7, 2012?
       11                  MR. KASS:     Objection.     Lack of
       12           predicate.
       13           A.     I don't see how he could have.
       14           Q.     Would it have been possible for anyone
       15     other than you to send a Bitmessage on November 7,
       16     2012?
       17                  MR. KASS:     Objection.
       18           A.     No.
       19           Q.     Do you have any doubt that the date field
       20     on this document for this message is forged?
       21                  MR. KASS:     Objection.     Lack of
       22           predicate.
       23           A.     No.
       24           Q.     In this same document -- actually, the
       25     next page which bears --
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 12 of
                                       22

                                                                          Page 31
         1                 MR. KASS:     Leading.
         2          A.     -- Bates number 23256 -- in the legible
         3    document, it's also the next page, page 5 -- the
         4    document that's shown as selected here, can you tell
         5    me what the subject is.
         6                 MR. KASS:     Same objections as the prior
         7          document.
         8          A.     Regarding the trust process.
         9          Q.     Who does this -- who does the document
       10     show this Bitmessage was sent by?
       11                  MR. KASS:     Objection to the form.
       12           A.     Dave Kleinman.
       13           Q.     And who does the document show that the
       14     Bitmessage was sent to?
       15           A.     Craig S. Wright.
       16                  MR. KASS:     Objection to the form.
       17           Q.     On what date does the document show that
       18     this Bitmessage was received?
       19                  MR. KASS:     Objection to the form.
       20           A.     Thursday, November 8, 2012.
       21           Q.     Would it have been possible for Craig
       22     Wright -- sorry -- for Dave Kleinman to send to
       23     Craig Wright a Bitmessage on November 8, 2012?
       24                  MR. KASS:     Objection to the form and
       25           lack of predicate.
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 13 of
                                       22

                                                                          Page 32
         1          A.     No.
         2          Q.     Would it have been possible for anyone to
         3    send a Bitmessage on November 8, 2012?
         4                 MR. KASS:     Objection to the form.        Lack
         5          of predicate.
         6          Q.     Other than yourself?
         7                 MR. KASS:     Same objection.
         8          A.     No.
         9          Q.     Do you have any doubt that the date shown
       10     on this document for this Bitmessage was forged?
       11                  MR. KASS:     Objection to the form.        Lack
       12           of predicate.
       13           A.     No.
       14           Q.     I will take that document back.
       15                  I'm now going to hand you what I'll
       16     have marked as Plaintiff's 11.
       17                  (Whereupon, Bitmessages were marked as
       18           Plaintiff's Exhibit 11 for identification, as
       19           of this date.)
       20           Q.     Again, as with the other documents,
       21     there's two printouts here, one bearing Bates
       22     numbers and the other that's just a more legible
       23     version of the same documents.
       24                  On the first page, which bears Bates
       25     number 13376, I would like to draw your attention
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 14 of
                                       22

                                                                          Page 33
         1    to the message that's being shown as selected.
         2    Can you tell me the subject of this message.
         3                 MR. KASS:     Same objections as all the
         4          prior Bitmessages that you have been shown.
         5          A.     1933.
         6          Q.     Who does the document show that the
         7    message was sent by?
         8                 MR. KASS:     Objection to the form.
         9          A.     Dave Kleinman.
       10           Q.     Who does the document show that the
       11     message was sent to?
       12                  MR. KASS:     Objection to the form.
       13           A.     Craig S. Wright.
       14           Q.     On what date does the document show the
       15     Bitmessage was received?
       16                  MR. KASS:     Objection to the form.
       17           A.     Sunday, November 11, 2012.
       18           Q.     Is it possible that Dave Kleinman sent
       19     Craig Wright a Bitmessage on November 11, 2012?
       20                  MR. KASS:     Objection to the form.        Lack
       21           of predicate.
       22           A.     No.
       23           Q.     Could anyone have sent a Bitmessage other
       24     than yourself on November 11, 2012?
       25                  MR. KASS:     Objection to the form.        Lack
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 15 of
                                       22

                                                                          Page 34
         1          of predicate.
         2          A.     No.
         3          Q.     Do you have any doubt that the date shown
         4    in the "received" field for this message is forged?
         5                 MR. KASS:     Objection to the form.        Lack
         6          of predicate.
         7          A.     No.
         8          Q.     If you could turn to the next page, which
         9    bears Bates number 13377.
       10           A.     (Witness complies.)
       11                  MR. KASS:     I'm going to raise my same
       12           objections for all these Bitmessages.
       13           Q.     On the document -- on the message that
       14     this document shows as being selected, can you tell
       15     me the subject.
       16                  MR. KASS:     Objection to the form.
       17           A.     Regarding 1933.
       18           Q.     Who does the document show this
       19     Bitmessage was sent by?
       20                  MR. KASS:     Objection to the form.
       21           A.     Craig S. Wright.
       22           Q.     Who does the document show the Bitmessage
       23     was sent to?
       24                  MR. KASS:     Objection to the form.
       25           A.     Dave Kleinman.
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 16 of
                                       22

                                                                          Page 35
         1          Q.     On what date does the document show the
         2    Bitmessage was sent?
         3                 MR. KASS:     Objection to the form.
         4          A.     Tuesday, November 13, 2012.
         5          Q.     Would it have been possible for Craig
         6    Wright to send to Dave Kleinman a Bitmessage on
         7    November 13, 2012?
         8                 MR. KASS:     Objection to the form.        Lack
         9          of predicate.
       10           A.     No.
       11           Q.     Could anyone other than yourself have
       12     sent or received a Bitmessage on November 13, 2012?
       13                  MR. KASS:     Objection to the form.        Lack
       14           of predicate.
       15           A.     No.
       16           Q.     Is there any doubt in your mind that the
       17     date reflected in the status field for this message
       18     is forged?
       19                  MR. KASS:     Objection to the form.        Lack
       20           of predicate.
       21           A.     No.
       22           Q.     I will take the documents back.
       23                  Mr. Warren, is it possible that Craig
       24     S. Wright sent or received a Bitmessage on October
       25     22, 2012?
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 17 of
                                       22

                                                                          Page 36
         1                 MR. KASS:     Objection to the form.        Lack
         2          of predicate.
         3          A.     No.
         4          Q.     Is it possible that Dr. Wright sent or
         5    received a Bitmessage on November 6, 2012?
         6                 MR. KASS:     Objection to the form.        Lack
         7          of predicate.
         8          A.     No.
         9          Q.     Is it possible that Dr. Wright sent or
       10     received a Bitmessage on November 7, 2012?
       11                  MR. KASS:     Objection to the form.        Lack
       12           of predicate.
       13           A.     No.
       14           Q.     Is it possible that Dr. Wright sent or
       15     received a Bitmessage on November 8, 2012?
       16                  MR. KASS:     Objection to the form.        Lack
       17           of predicate.
       18           A.     No.
       19           Q.     Is it possible that Dr. Wright sent or
       20     received a Bitmessage on November 11, 2012?
       21                  MR. KASS:     Objection to the form.        Lack
       22           of predicate.
       23           A.     No.
       24           Q.     Is it possible that Dr. Wright sent or
       25     received a Bitmessage on November 13, 2012?
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 18 of
                                       22

                                                                          Page 37
         1                 MR. KASS:     Objection to the form.        Lack
         2          of predicate.
         3          A.     No.
         4          Q.     Is it possible to alter the date and time
         5    a Bitmessage displays as received?
         6                 MR. KASS:     Objection to the form.
         7          A.     Yes.
         8          Q.     Is it possible to alter the date and time
         9    a Bitmessage displays as sent?
       10                  MR. KASS:     Objection to the form.
       11           A.     Yes.
       12           Q.     Would this be a relatively simple task
       13     with a sqlite3 --
       14                  MR. KASS:     Objection to the form.
       15           Q.     -- command line tool and a basic --
       16                  MR. FREEDMAN:      Wait until the question
       17           is finished.
       18           Q.     And a basic understanding -- would this
       19     be a relatively simple task with the sqlite3 command
       20     line tool and a basic understanding of SQL?
       21                  MR. KASS:     Objection to the form.
       22           Q.     It's SQL.
       23           A.     Yes.
       24           Q.     Could you also trick the software into
       25     displaying the wrong received date and time if you
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 19 of
                                       22

                                                                          Page 38
         1    backdated your computers' local time before you sent
         2    the message?
         3                  MR. KASS:    Objection to the form.
         4          A.      Yes.
         5          Q.      Could you also trick the software into
         6    displaying the wrong sent date and time if you
         7    backdated your computer's local time before you sent
         8    a message?
         9                  MR. KASS:    Objection to the form.
       10           A.     Yes.
       11           Q.     Based on the documents you've reviewed
       12     today, is it possible to verify that the sender
       13     reflected in the "sender" field was really Dave
       14     Kleinman?
       15                  MR. KASS:     Objection to the form.
       16           A.     No.
       17           Q.     If you had the actual address it was sent
       18     from, could you verify with certainty that the
       19     sender was Dave Kleinman?
       20                  MR. KASS:     Objection to the form.
       21           A.     No.
       22           Q.     How does the Bitmessage software assign
       23     the name Dave Kleinman to the address or to a
       24     Bitmessage?
       25           A.     The user of the software has to enter the
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 20 of
                                       22

                                                                         Page 145
         1    spoke with --
         2                 MR. KEEFE:     Strike the question.
         3            Q.   Earlier you were asked to name people
         4    that you had worked with.
         5            A.   Yes.
         6            Q.   Specifically, I think, in Bit coding
         7    groups?
         8            A.   Yes.
         9            Q.   You said you were blanking on names at
       10     the moment but you would be willing to provide those
       11     names to us later?
       12           A.     Yes.    I've remembered two since then.
       13           Q.     Can you provide them to us.
       14           A.     Yes.    One of them is Jonathan Mohan,
       15     M-O-H-A-N.     And the other is -- I'm sure I'll
       16     remember it soon.
       17           Q.     As you sit here now --
       18           A.     I remembered.      It's Owen Gunden.       I don't
       19     know how to spell it exactly, but it's Gundren or
       20     Gundrin.
       21           Q.     I'm going to hand you what have been
       22     marked as Plaintiff's Exhibits 7 through 11.             They
       23     all contain at least a page purporting to be a
       24     Bitmessage sent or received prior to November 19,
       25     2012.
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 21 of
                                       22

                                                                         Page 146
         1                 Do you remember that?
         2                 MR. KASS:     Objection to the form.        And
         3           asked and answered.
         4           A.    I remember seeing this exhibit earlier,
         5    yes.
         6           Q.    Do you remember testifying that
         7    Bitmessages -- that the printouts purported to be
         8    Bitmessages prior to November 19, 2012, were forged?
         9                 MR. KASS:     Objection to the form.
       10            A.    Yes.
       11            Q.    Do you still believe they are forgeries?
       12                  MR. KASS:     Objection to the form.
       13            A.    Yes.
       14            Q.    Are you as certain as you could possibly
       15     be that they are forgeries?
       16                  MR. KASS:     Objection to the form.
       17            A.    Yes.
       18            Q.    Has anything Mr. Kass asked you today
       19     changed your opinion as to the nature of those
       20     documents?
       21                  MR. KASS:     Objection to the form.
       22            A.    Is he Mr. Kass?
       23            Q.    Yes.
       24            A.    No.
       25            Q.    Has anything he's shown you today changed
Case 9:18-cv-80176-BB Document 512-12 Entered on FLSD Docket 05/21/2020 Page 22 of
                                       22

                                                                         Page 147
         1    your opinion about those documents?
         2                 MR. KASS:     Objection to the form.
         3          A.     No.
         4                 MR. KEEFE:     We're done.
         5                 MR. KASS:     I just have one or two quick
         6          questions.
         7    EXAMINATION BY
         8    ZALMAN KASS, ESQ.:
         9          Q.     Mr. Warren, you testified before that you
       10     had a copy of a server in your parents' house that
       11     was running the Bitmessage software.
       12           A.     Yes.
       13           Q.     Did you store copies of your
       14     cryptocurrency assets on that server?
       15           A.     No.
       16           Q.     All right.
       17                  Now, my other question is -- not
       18     related to that server, just in general -- how do
       19     you store your -- the private keys to your
       20     cryptocurrency assets?
       21           A.     I'm hoping this can be covered as much as
       22     possible by --
       23                  MR. FREEDMAN:      I can imagine you're
       24           compromising the security of --
       25           Q.     I will rephrase it and see if we can work
